Citation Nr: 0204062	
Decision Date: 05/02/02    Archive Date: 05/14/02

DOCKET NO.  01-06 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to the assignment of a higher disability 
evaluation for post traumatic stress disorder (PTSD), 
currently evaluated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from September 1940 to June 
1945 and from January 1948 to February 1966.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which established entitlement to service 
connection for PTSD as 30 percent disabling. 

Additional evidence was received in March 2002 after the case 
had been certified to the Board by the agency of original 
jurisdiction (AOJ).  Although such evidence has not first 
been considered by the AOJ, the submission was accompanied by 
a waiver of referral to the AOJ.  38 C.F.R. § 20.1304 (2001).  
Consequently, a decision by the Board is not precluded.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed by the RO.  

2.  PTSD is manifested primarily by total occupational and 
social impairment, due to such symptoms such as: persistent 
delusions or hallucinations; persistent danger of hurting 
self; and disorientation to time or place.


CONCLUSION OF LAW

The criteria for a total disability evaluation for post-
traumatic stress disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A,5107(a) (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.1-4.14, 4.132 , Diagnostic Code 9411 (2001); 
see also new regulations at 66 Fed. Reg. 45630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The claim arises from the initial rating assigned for PTSD.  
The United States Court of Appeals for Veterans Claims 
(hereinafter, "Court") has held that, in a claim of 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

Effective November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law sets forth requirements for 
assisting a claimant in developing the facts pertinent to his 
or her claim.  The Board finds notes that that while this law 
was enacted during the pendency of this appeal, it was 
considered by the RO.  Thus, there is no prejudice to the 
veteran in proceeding with this appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  

The Board concludes that discussions in the rating(s), 
statement of the case and other development correspondence 
has informed the appellant of the information and evidence 
needed to substantiate the claim(s); thus, the VA's 
notification requirements have been satisfied.  

As to the duty to assist the claimant, the appellant has not 
identified any relevant treatment (i.e. pertaining to 
treatment of the claimed disability) beyond that for which 
development has already been undertaken.  In other words, the 
claimant has not referenced any unobtained, obtainable, 
evidence that might aid the claim.  

In this case, the Board finds that VA has done everything 
reasonably possible to assist the claimant.  Therefore, there 
is no indication that additional relevant records exist that 
have not been obtained.  Accordingly, additional development 
for compliance with the new duty to assist requirements is 
not necessary, and the appellant is not prejudiced by the 
Board's decision not to do so.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993). 

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations and the disability must be viewed in 
relation to its history.  38 C.F.R. § 4.1.  The higher 
evaluation shall be assigned where the disability picture 
more nearly approximates the criteria for the next higher 
evaluation.  38 C.F.R. § 4.7.  While lost time from work 
related to a disability may enter into the evaluation, the 
rating schedule is "considered adequate to compensate for 
considerable loss of working time from exacerbations 
proportionate" with the severity of the disability.  
38 C.F.R. § 4.1.  

In adjudicating the claim, the Board determines whether (1) 
the weight of the evidence supports the claim, or (2) the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The veteran's PTSD is evaluated pursuant to Diagnostic Code 
9411.  The rating criteria provide that a 30 percent rating 
will be assigned where there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), to 
such symptoms such as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), chronic 
sleep impairment and mild memory loss (such as forgetting 
names, directions, recent events).  A 50 percent rating will 
be assigned where there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of long - and short-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing or maintaining effective work and social 
relationships).  A 70 percent evaluation will be assigned 
where there is occupational and social impairment with 
deficiencies in most areas, such as school, work, family 
relations, judgment, thinking, mood, due to such symptoms as:  
suicidal ideation; obsessive rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control such as unprovoked 
irritability with periods of violence; spacial 
disorientation; neglect to personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent rating is to 
be assigned when there is a total occupational and social 
impairment, due to such symptoms such as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  38 C.F.R. § 4.130 Part 4, Diagnostic Code 9411. 

The veteran was afforded a VA mental disorders examination 
February 2001.  The claims folder was unavailable to the 
examiner.  The veteran presented with only subjective 
complaints of anxiety, startle response and irritability.  
His interpersonal relationships were characterized as good.  
Although the veteran was oriented to person, time, place and 
situation, his attention and concentration skills were not 
intact.  Although reasonably educated, he could not perform 
serial seven subtraction or do simple computations.  His 
abstraction abilities showed some impairment as well.  There 
was also impairment in his memory function.  At that time, he 
denied hallucinatory experience.  Mood was depressed and 
anxious with periods of difficulty sleeping and survivor 
guilt.  Prognosis was characterized as poor.  Diagnosis was 
limited to PTSD with a Global Assessment of Functioning (GAF) 
of 55.  

At his personal hearing before the undersigned, the veteran 
reported an unusually elevated startle response; on being 
startled by a noise, he will go into a panic attack and 
actually lose the ability to communicate.  He will start to 
stutter and shake all over.  The veteran was apologetic over 
his utter inability to control his temper.  He and his wife 
testified that he was unable to tolerate being around others 
or around family.  He related that his memory had 
deteriorated significantly.  One of the examples he related 
was that he would routinely forget the simple reason for 
visiting a next door neighbor and that would cause an 
unusually high frustration reaction.  He reported repeated 
nightmares, reliving vivid and quite morbid combat 
experiences, routinely accompanied by the shakes, with his 
hands and feet jerking up and down.  His wife reported that 
he was constantly depressed and that his symptoms were 
manifested daily.  The veteran also reported auditory 
hallucinations and survivor guilt over the numerous occasions 
that he survived when others around him perished in a most 
brutal fashion.  His wife testified that over recent years, 
he has become much more preoccupied with his war experiences 
and that he will routinely talk about his experiences for 
hours on end.  Moreover, she indicated that the veteran had 
threatened suicide on a number of occasions.  The veteran 
indicated that he had even tried suicide by taking an 
overdose of his medication.

The Board was genuinely impressed by the sincerity and the 
credibility of the veteran's and his wife's unrehearsed 
testimony.  The veteran's DD214 shows the veteran served 
during World War II as a tank driver and that he saw active 
service in the battles for Algeria, Normandy, Northern 
France, Sicily and the Rhineland during what may be 
characterized as the most crucial periods of those military 
conflicts.  The veteran apologized repeatedly for relaying 
the details of his symptoms, apparently embarrassed by the 
extent of his problems.  Nevertheless, it is believed that 
the Board together with the veteran's representative were 
successful in eliciting the true measure of the veteran's 
disablement in these regards, a disability much more serious 
than was reflected in the February 2001 mental disorders 
examination.

In this case the Board is of the opinion that the record 
amply demonstrates a disability approximating total 
occupational and social impairment, due to such symptoms such 
as: persistent delusions or hallucinations; persistent danger 
of hurting self; and disorientation to time or place.  
Accordingly, a total schedular rating is warranted.  
Considering the difficulty that the veteran has in expressing 
himself and affording the benefit of the doubt, the Board is 
of the opinion that such level of disability encompasses the 
entire period from when the claim was filed.


ORDER

Entitlement to a total schedular rating for PTSD is granted, 
subject to the provisions governing the award of monetary 
benefits. 



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

